Title: To George Washington from Brigadier General William Maxwell, 15 July 1780
From: Maxwell, William
To: Washington, George


					
						Permit me Sir
						Pracaness 15th July 1780
					
					To lay a few observations before Your Excellency Viz. I earley enterd the Service of my Country in the present dispute with the King of Great Britain upon such princeples as I am confident will bear the strictest scrutiny and have exerted my self to promote it’s interest to the utmost of my abilities which I hope was not without some good effect; however I find at length that my command is disagreeable to the Corps with which I am serving and therefore must beg a removal or permission to retire from the service. I should be happy in serving this campaign as the prospects appears so glorrous should Your Excellency point out a mode where I might be of service to my Country; but be ashured whether in a civil or millitary Line no exertions in my power shall be wanting to promote the interest of my Country. I am Sir with the utmost respect Your Excellencys Most Obedient Humble Servant
					
						Wm Maxwell
					
				